Citation Nr: 0924230	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for service connected bunion of the right foot. 

2.	Entitlement to service connection for left ear otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1996 to December 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).  The Veteran's claims file is 
in the jurisdiction of Indianapolis, Indiana RO.

The issue of entitlement to service connection for left ear 
otitis media is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In July 2007, the Board remanded the issues stated above 
along with an addition issue of entitlement to service 
connection for nose fracture residuals.  In April 2009, the 
RO granted the Veteran entitlement to service connection for 
tinnitus, residuals of nose fracture with an evaluation of 10 
percent, effective November 22, 2008. 


FINDING OF FACT

The 10 percent evaluations initially assigned for the right 
foot are the maximum ratings authorized under Diagnostic Code 
5279 and 5280, and there is no other provision of the rating 
code which would allow for a higher evaluation.


CONCLUSION OF LAW

For the entire appeal period, the schedular criteria for an 
initial compensable rating for a bunion of the right foot 
exceeding 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5279, 5280 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (West 2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups. 38 C.F.R. § 4.14 (2007).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Service connection was established for metatarsalgia by the 
currently appealed rating decision of June 2004 and was 
evaluated as 10 percent disabling under DC 5279, effective 
December 7, 2002.  The Veteran perfected an appeal of this 
initial rating.  Based upon x-ray findings of hallux valgus a 
Board decision issued in July 2007 remanded the claim for 
further VA examination where potential evaluation under 
Diagnostic Code (DC) 5280.  An April 2009 supplemental 
statement of the case found the Veteran to be at 10 percent 
evaluation under DC 5280 based on a November 2008 VA 
examination. 

Diagnostic Code 5279 provides the rating criteria for 
anterior metatarsalgia of the feet, in obtaining a disability 
rating higher than 10 percent.  However, as 10 percent is the 
maximum disability rating available under this diagnostic 
code provision, a greater disability rating under this 
diagnostic code provisions would not be warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2008).  Under Diagnostic Code 
5280, a maximum rating of 10 percent is assigned for 
unilateral hallux valgus that is operated with resection of 
the metatarsal head; or severe, if equivalent to amputation 
of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).

According to the Veteran's in-service medical records, the 
Veteran was treated for pain in the right toe plantar pad and 
was diagnosed with metatarsalgia in March 1998.  See in-
service treatment record, dated March 1998.  In a September 
2000 in-service radiology examination of the right foot 
revealed a mild bunion deformity.  There was "no fracture or 
significant degenerative change. Alignment [was] normal."  
See In-service treatment record, dated September 2000. 

At an April 2004 VA examination, the Veteran reported he 
worked as a supply warehouseman during his active military 
service between 1996 and 2002 with no history of foot injury.  
The Veteran reported tenderness in his left ankle and right 
bunion and stated he was having trouble with his Achilles 
tendon and not plantar fasciitis.  See VA examination, dated 
April 2004.

The VA examiner reported that there were no signed of plantar 
fasciitis and that the x-rays revealed normal alignment and 
positioning.  There was no heel spur and a normal range of 
motion.  The VA examiner noted bilateral bunions greater on 
the right foot.  Id.

The Veteran underwent a VA medical examination in November 
2008, during which he reported he "developed bilateral foot 
pain approximately in 1999 while stationed at Mildenhall Air 
Force Base in England."  The Veteran stated his "biggest 
problem [was] that it hurts over the bunions of both feet."  
The Veteran further reported that after standing fifteen 
minutes he gets a "fair amount of arch pain equally in the 
feet" and "can walk only up to about an hour and then has to 
get off his feet and rest."  See VA examination, dated 
November 2008

According to a November 2008 VA examination, the VA examiner 
found that the Veteran walked without a limp and was able to 
walk on his toes and feet.  The VA examiner found a hallux 
valgus deformity in the Veteran's feet and "pain at the 
first metacarpophalangeal joint bilaterally and a painful 
bunion, which is not red [the day of the VA examination]."  
The Veteran expressed pain along the plantar fascia with 
compression but no heel pain on the sole of the foot.  The VA 
examiner noted that the subtalar and ankle joints were 
normal.  The range of motion of the toe joints was normal 
bilaterally.  The "x-rays of both feet show metatarsus, 
abductus primus on the right side more than the left."  The 
VA examiner opined that the Veteran's foot pain since service 
"is attributed to bilateral bunions with mild hallux valgus 
right side worse than the left.  [The Veteran] also has 
symptoms of plantar fasciitis and has had symptoms in the pad 
of heel bursitis.  Mild flattening of the longitudinal arch 
or supple pes planus is noted."  Id.
Based upon the evidence in the file, the Veteran has been 
evaluated at 10 percent, the maximum available under both DC 
5279 and 5280, and the Board has considered other potentially 
applicable provisions.  There is, however, no indication from 
the record of flatfoot (DC 5276), bilateral weak foot (DC 
5277), claw foot (pes cavus) (Diagnostic Code 5278), hallux 
rigidus (DC 5281), hammertoe (Diagnostic Code 5282), or 
malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5278, 5282, and 5283 (2008).

Additionally, the Board concludes that extraschedular 
consideration is not warranted.  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not required, 
and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In this case, a rating has been assigned that contemplates 
the disability and symptomatology of each and every 
manifestation of the Veteran's disability resulting from a 
right foot bunion condition.  There are no manifestations of 
the Veteran's condition that have not been contemplated by 
the rating schedule and assigned an adequate evaluation based 
on evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5252.

In sum, the Board finds that the preponderance of the 
evidence shows that the Veteran's right foot bunion condition 
does not warrant a rating in excess of 10 percent.  As a 
preponderance of the evidence is against the award of an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

An initial compensable rating in excess of 10 percent for a 
bunion of the right foot is denied.


REMAND

According to the record, in July 2007 Board remanded the 
Veteran's claims for a VA ear, nose, and throat (ENT) 
examination to:

"determine the nature and etiology of any current 
residual from his in-service nasal fracture and/or 
otitis... For any current disability of the nose 
and/or left ear found to be present, the examiner 
must express an opinion as to whether it is at 
least as likely as not (50 percent or greater 
likelihood) that it is casually related to active 
service,  to include either the in-service nasal 
fracture or otitis media."  See Board Decision, 
dated July 2007.

Subsequently, in November 2008 the VA examiner opined the 
Veteran's tinnitus was at least as likely as not caused by a 
nasal fracture that occurred during the Veteran's service.  
The VA examiner stated "nasal septal deviation from nasal 
fracture can cause obstruction of the Eustachian tube, and, 
in turn, cause Eustachian tube dysfunction resulting in 
middle ear effusion with aural fullness, tinnitus, and 
hearing loss."  See VA ENT examination, dated November 2008. 

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).

The Board notes that the November 2008 VA ENT examination 
record does not report on symptoms or a diagnosis of otitis 
media.  It is unclear whether the symptoms that are described 
are relevant to otitis media without resorting to 
speculation.  However, service connection may not be based on 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination to determine whether this it is 
at least as likely as not that the 
Veteran's otitis media - if diagnosed - is 
a continuation of the symptoms in service, 
is otherwise related to service, or is the 
residuals of the nasal fracture.  All 
testing deemed necessary by the VA examiner 
should be conducted.  The claim should be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

2.	Thereafter, the AMC should readjudicate 
the claims for service connection for 
right and left shoulder disabilities.  If 
the benefits are not granted, the Veteran 
should be furnished with a SSOC and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


